TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00210-CV


                                         B. G., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


            FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     NO. 20-0045-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               B.G. appeals from the trial court’s order terminating her parental rights to her

child. See Tex. Fam. Code § 161.001. After a bench trial, the trial court rendered judgment

finding by clear and convincing evidence that several statutory grounds existed for terminating

B.G.’s parental rights and that termination was in the child’s best interest.            See id.

§ 161.001(b)(1)(D), (E), (O), (P), (b)(2).

               Appellant’s court-appointed counsel has filed a brief concluding that the appeal

is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in

appeals from termination of parental rights because it “strikes an important balance between the

defendant’s constitutional right to counsel on appeal and counsel’s obligation not to prosecute

frivolous appeals” (citations omitted)). The brief meets the requirements of Anders by presenting

a professional evaluation of the record and demonstrating why there are no arguable grounds to
be advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in parental-termination case). Appellant’s counsel has certified to this Court that he

has provided B.G. with a copy of the Anders brief and informed her of her right to receive a copy

of the entire appellate record and file a pro se brief. Appellant filed a request with this Court to

access the appellate record, and this Court provided her with a complete copy of the record, also

granting her motion to extend time to file a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief, waiving its right to file an appellee’s

brief unless requested by this Court or as needed to respond to any pro se brief filed by appellant.

To date, appellant has not filed a pro se brief despite expiration of the extension period this

Court granted.

                 We have conducted a full examination of all of the proceedings to determine

whether the appeal is wholly frivolous. See Penson v. Ohio, 488 U.S. 75, 80 (1988). We have

specifically reviewed the trial court’s findings as to B.G. under parts (D) and (E) of Family Code

§ 161.001(b)(1), and we have found no non-frivolous issues that could be raised on appeal with

respect to those findings. See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019) (holding that “due

process and due course of law requirements mandate that an appellate court detail its analysis for

an appeal of termination of parental rights under section 161.001(b)(1)(D) or (E) of the Family

Code”). After reviewing the record and the Anders brief, we find nothing in the record that

would arguably support B.G.’s appeal. We agree with appellant’s counsel that the appeal is




                                                 2
frivolous and without merit. Accordingly, we affirm the trial court’s order terminating the

parental rights of B.G. We deny counsel’s motion to withdraw.1



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Affirmed

Filed: August 17, 2021




       1
          The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the
filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam).
Accordingly, counsel’s obligations to B.G. have not yet been discharged. See id. If after
consulting with counsel appellant desires to file a petition for review, her counsel should timely
file with the Texas Supreme Court “a petition for review that satisfies the standards for an
Anders brief.” See id.

                                                3